UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-139395 LOCATION BASED TECHNOLOGIES, INC. (fka Springbank Resources, Inc.) (Name of small business issuer in its charter) Nevada 20-4854758 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4989 E. La Palma Avenue, Anaheim, California (Address of principal executive offices) 92807 Zip Code 800-615-0869 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of Each Exchange on Which Registered None None Securities registered under Section 12(g) of the Exchange Act:None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State issuer’s revenues for its most recent fiscal year.$26,928. 1 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days.$24,137,400 APPLICABLE ONLY TO CORPORATE REGISTRANTS The number of shares outstanding of the issuer’s common equity, as of November 20, 2007 was 22,722,000. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-KSB (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 (“Securities Act”). The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990).None Transitional Small Business Disclosure Format (Check one): Yes 5No Q Introduction.This amendment revises the Summary Compensation Table in Item 10 only.In all other respects, the information in our Form 10-KSB remains unchanged. Item 10. Executive Compensation Summary Compensation Table.The table set forth below summarizes the annual and long-term compensation for services in all capacities to us for the year ended payable to our President and our other executive officers during the years ending August 31, 2006 and 2007.Our board of directors may adopt an incentive stock option plan for our executive officers which would result in additional compensation. Summary Compensation Table Name and Principal Position Fiscal Year Ended 8/31(1) Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation($) Total ($) David M. Morse 2007 120,000 (2) – 120,000 (2) Co-President, Chief Executive Officer and Chairman of the Board 2006 115,000 (2) – 50,000 (5) 165,000 (2) Joseph F. Scalisi 2007 120,000 (3) – 120,000 (3) Co-President, Chief Development Officer and Director 2006 115,000 (3) – 50,000 (5) 165,000 (3) Desiree Mejia 2007 120,000 (4) – 120,000 (4) Chief Operating Officer, Secretary and Director 2006 115,000 (4) – 50,000 (5) 165,000 (4) (1) The information on this table relates to amounts paid to our executive officers in their capacities as such in the predecessor operating company that was merged into the Company (fka Springbank Resources, Inc.) effective October 11, 2007. Prior to that merger, our then officers and directors resigned. Prior to their resignation, the executive officers and directors of Springbank Resources, Inc. had received no cash compensation. Current management believes that disclosures relating to the ongoing business of the Company are more meaningful. (2) In 2006, $0 was actually paid and $115,000 was accrued for future payment. (3) In 2006, $26,075 was actually paid and $88,925 was accrued for future payment. (4) In 2006, $14,500 was actually paid and $100,500 was accrued for future payment. (5) The amounts presented in “All Other Compensation” reflect paper transactions to account for certain equity transactions which occurred at the end of 2006 in the operating company that was merged into the Company in October 2007.There were no cash payments or equity awards associated with the other compensation as reported. 2 Outstanding Equity Awards.The table below summarizes the outstanding equity awards to our executive offices as of August 31, 2007. Outstanding Equity Awards at Fiscal Year-End Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested ($) David Morse 2,000,000 (1) $1/share 2017 Joseph Scalisi 2,000,000 (1) $1/share 2017 Desiree Mejia 2,000,000 (1) $1/share 2017 (1) Pursuant to stock options granted by Old LBT to Messrs, Morse and Scalisi, and Ms. Mejia, which options were assumed by New LBT when Old LBT was merged into New LBT, each holds an option to purchase up to 2,000,000 shares of New LBT common stock at $1 per share.Options to purchase 1,000,000 shares each are exercisable when we achieve 100,000 customers, and the remaining options to purchase 1,000,000 shares each are exercisable when we achieve a total of 250,000 customers.None of such options is presently exercisable.All such options vest on a change of control of New LBT.The options expire ten years from the date of performance goal achieved. Long-Term Incentive Plans.There are no arrangements or plans in which we provide pension, retirement or similar benefits for directors or executive officers.We do have a Stock Incentive Plan that will be governed by the board of directors. Compensation of Directors.Our directors who are also our employees receive no extra compensation for their service on our board of directors. Employment Contracts. David Morse, our Chief Executive Officer, is employed pursuant to a written agreement.The agreement expires on October 11, 2012; provided however, that it is automatically extended for additional one-year periods unless either party provides written notice to the contrary at least 60 days prior to the end of the term then in effect.Mr. Morse is entitled to a base salary of $10,000 per month and is entitled to adjustments to his base salary based on certain performance standards.He may participate in any general bonus plan established by the board of directors and is entitled to participate in the stock incentive plan of the company on such terms as the board deems appropriate from time to time.He will also be entitled to participate in any and all benefits and perquisites as are generally provided for the benefit of executive employees.The agreement terminates on his death, incapacity (after 180 days), resignation, good cause as defined and good cause.If he is terminated without cause, he is entitled to base salary, all bonuses otherwise applicable, and medical benefits for two years. 3 Joseph Scalisi, our Co-President and Chief Development Officer, is employed pursuant to a written agreement.The agreement expires on October 11, 2012; provided however, that it is automatically extended for additional one-year periods unless either party provides written notice to the contrary at least 60 days prior to the end of the term then in effect.Mr. Scalisi is entitled to a base salary of $10,000 per month and is entitled to adjustments to his base salary based on certain performance standards.He may participate in any general bonus plan established by the board of directors and is entitled to participate in the stock incentive plan of the company on such terms as the board deems appropriate from time to time.He will also be entitled to participate in any and all benefits and perquisites as are generally provided for the benefit of executive employees.The agreement terminates on his death, incapacity (after 180 days), resignation, good cause as defined and good cause.If he is terminated without cause, he is entitled to base salary, all bonuses otherwise applicable, and medical benefits for two years. Desiree Mejia, our Chief Operating Officer and Secretary, is employed pursuant to a written agreement.The agreement expires on October 11, 2012; provided however, that it is automatically extended for additional one-year periods unless either party provides written notice to the contrary at least 60 days prior to the end of the term then in effect.Ms. Mejia is entitled to a base salary of $10,000 per month and is entitled to adjustments to her base salary based on certain performance standards.She may participate in any general bonus plan established by the board of directors and is entitled to participate in the stock incentive plan of the company on such terms as the board deems appropriate from time to time.She will also be entitled to participate in any and all benefits and perquisites as are generally provided for the benefit of executive employees.The agreement terminates on her death, incapacity (after 180 days), resignation, good cause as defined and good cause.If she is terminated without cause, she is entitled to base salary, all bonuses otherwise applicable, and medical benefits for two years. 4 Signatures In accordance with Section 13 or 15(d) of the Exchange Act, the company caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LOCATION BASED TECHNOLOGIES, INC. (Registrant) Date: February 5, 2008 By: /s/David M. Morse David M. Morse Co- President and Chief Executive Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the company and in the capacities and on the dates indicated. Date: February 5, 2008 By: /s/David M. Morse David M. Morse Director Date: February 5, 2008 By: /s/Joseph Scalisi Joseph Scalisi Director Date: February 5, 2008 By: /s/Desiree Mejia Desiree Mejia Director SUPPLEMENTAL INFORMATION TO BE FURNISHED WITH REPORTS FILED PURSUANT TO SECTION 15(d) OF THE EXCHANGE ACT BY NON-REPORTING ISSUERS 1. No annual report to security holders covering the company’s last fiscal year has been sent as of the date of this report. 2. No proxy statement, form of proxy, or other proxy soliciting material has been sent to any of the company’s security holders with respect to any annual or other meeting of security holders. 3. If such report or proxy material is furnished to security holders subsequent to the filing of this Annual Report on Form 10-KSB, the company will furnish copies of such material to the Commission at the time it is sent to security holders. 5
